Citation Nr: 0119501	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the left knee, for the period 
from July 28, 1999 to March 28, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which determined that the veteran's disability 
rating for degenerative joint disease of the left knee would 
be continued at 40 percent.  The veteran was scheduled to 
appear before a Member of the Board on July 12, 2001, but 
failed to report to the hearing.

The Board notes that during the pendency of his appeal, the 
veteran underwent total knee arthroplasty.  By a rating 
decision of April 2001, the RO determined that a 100 percent 
convalescent disability rating, effective from March 29, 2001 
to June 1, 2002, was warranted.  The rating decision also 
informed the veteran that a review examination would be 
scheduled to determine the level of disability to be assigned 
as of June 2002.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  For the period from July 28, 1999 to March 28, 2001, the 
veteran's degenerative joint disease of the left knee was 
manifested by limitation of flexion and extension, pain, 
weakness, and stiffness.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
period from July 28, 1999 to March 28, 2001 have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000), was signed 
into law.  This liberalizing law is applicable to this claim.  
See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is the be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO 
provided the veteran with a current VA examination of his 
disability.  The veteran was informed in a February 2000 
statement of the case of the basis for the RO's action, and 
the evidence necessary to complete his claim.  The veteran 
has not identified and the Board is not aware of any 
additional evidence or information which could be obtained to 
substantiate his claim for the period at issue.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

Factual Background

Pursuant to the veteran's January 1989 claim, the RO granted 
service connection for degenerative joint disease of the left 
knee in May 1989.  A disability rating of 10 percent was 
assigned.  The disability rating was increased to 20 percent 
in June 1993, to 30 percent in January 1995, and to 40 
percent in April 1998.  

During the March 1998 VA examination on which the April 1998 
increase was based, the veteran complained of left knee pain, 
weakness, stiffness, swelling, instability, locking, and 
fatigability.  Range of motion studies of the left knee 
revealed that the knee could not be fully extended by 30 
degrees and that flexion was to 75 degrees.  The examiner 
noted that the knee joint was obviously deformed by 
inspection.  There was no effusion.  No laxity was noted.  
The veteran reported that cold, dampness, and overuse 
exacerbated his daily pain.  Flare-ups caused further 
reduction in his range of motion and that the increased 
symptoms lasted from a few hours to two days.  The examiner 
noted the veteran's use of a knee brace and cane.  The 
veteran reported four surgeries on his left knee, from 1972 
to 1976.  X-ray studies of the knee revealed severe 
degenerative joint disease with a possible loose body.  The 
diagnosis was severe degenerative joint disease of the left 
knee.

The veteran submitted a claim for a further increase in July 
1999.  He maintained that he could no longer work.  He 
requested a reevaluation of his disability.  During a 
September 1999 VA examination, the veteran reported pain, 
stiffness, weakness and instability of his left knee.  He 
used Motrin on a daily basis.  He experienced episodes of 
flare up lasting up to four hours with cold, dampness, and 
excessive use.  He felt that he could no longer participate 
in any type of sporting activity, and walking for even short 
distances caused significant discomfort.  On physical 
examination, extension of the veteran's left knee was to 
minus-15 degrees and flexion was to 90 degrees.  X-rays were 
positive for degenerative joint disease.  The examiner noted 
that the veteran was to attend the orthopedics clinic for 
consideration of possible joint replacement.

By a rating decision of October 1999, the RO indicated that 
the 40 percent disability rating for the veteran's left knee 
disability would be continued.  It pointed to evidence of 
some improvement in the condition of the veteran's left knee, 
but indicated that sustained improvement had not been 
definitively established.  The veteran pursued an appeal of 
the October 1999 rating.  In March 2001, during the pendency 
of his appeal, he submitted to a total knee arthroplasty.  As 
noted above, he is currently in receipt of a 100 percent 
convalescent rating, which became effective March 29, 2001, 
the date of his surgery.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2000).  

The RO rated the veteran's degenerative joint disease of the 
left knee as 40 percent disabling under Diagnostic Code 5261, 
for limited extension of the leg.  Under that code, a 40 
percent disability rating is warranted where extension of the 
leg is limited to 30 degrees.  A higher rating of 50 percent 
is warranted where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2000).    

Diagnostic code 5256 contemplates ankylosis of the knee, and 
provides for a 40 percent disability rating where there is 
extremely unfavorable ankylosis in flexion at an angle 
between 10 and 20 degrees.  A rating of 50 percent is 
warranted where there is unfavorable ankylosis in flexion at 
an angle between 20 and 45 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2000).  Regarding 
limited flexion of the leg, the maximum disability rating 
available is 30 percent where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2000).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2000).

Review of the medical evidence for the period at issue shows 
that a higher rating is not available under other potentially 
applicable diagnostic codes.  While the record demonstrates 
that the veteran has degenerative joint disease of the left 
knee, there is no finding, nor has it been contended, that 
there is ankylosis associated with his left knee disorder.  
To the contrary, the September 1999 examination revealed that 
the range of motion for his left knee had improved since the 
previous examination in March 1998.  Further, while the 
veteran has reported instability of his left knee, no 
clinical finding has been made in this regard.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The Board therefore concludes that, when all pertinent 
disability factors are considered, the disability clearly 
does not more nearly approximate the criteria for a 50 
percent evaluation than those for a 40 percent evaluation.

In addition, the Board finds no basis to increase the 40 
percent rating with consideration of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, supra.  While the veteran's left 
knee demonstrates functional loss due to pain, that loss is 
specifically contemplated in the currently assigned rating.  
The Board finds no evidence of additional pathology beyond 
that already contemplated in the schedular criteria which 
would warrant a disability evaluation in excess of 40 
percent.  See DeLuca v. Brown, supra.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, as the record does not reveal that 
the veteran's left knee disability has resulted in frequent 
periods of hospitalization and unusual and exceptional 
manifestations, the Board has no reason to believe that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation of 40 
percent.  Therefore, referral of the case for extra-schedular 
consideration is not in order.  


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the left knee, for the period 
from July 28, 1999 to March 28, 2001 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

